Citation Nr: 1725672	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right index finger disorder.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
In June 2012, the Board remanded this case to provide the Veteran an opportunity to participate in a VA hearing.  The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.  The Board remanded the case again in June 2014 for further development.


FINDINGS OF FACT

1.  The Veteran's current back condition was not present during service or for many years thereafter and is not otherwise etiologically related to service. 

2.  The preponderance of the evidence of record does not demonstrate a nexus between the Veteran's current right finger condition and an injury during the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for back disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

.

2.  The criteria for entitlement to service connection for right index finger disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has filed a claim for service connection for his right index finger due to aggravation and a back condition.  The Veteran contends that he injured his back and finger while lifting a log during basic training and that surgery was subsequently required on his finger, resulting in his discharge from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  As the Veteran did not serve 90 days of active duty, the presumptions available for chronic conditions are inapplicable in this case.  See 38 C.F.R. §§ 3.307, 3.309. 

VA has made several attempts to obtain the Veteran's service treatment records, both from the National Personnel Records Center (NPRC) and from Fort Leonard Wood, where the Veteran was reportedly treated during service.  All attempts have failed and the Veteran has been notified of such as required.  See e.g. December 2009 formal finding of unavailability of service treatment records; June 2015 notification letters; 38 C.F.R. § 3.159(e)(1).  The Veteran's attorney has also tried multiple times to procure these records without success.  As such, the Board finds that any further efforts to obtain the Veteran's service records would be futile and that the issues may be adjudicated based on the current record.  See 38 C.F.R. § 3.159.  Likewise VA has attempted to obtain the Veteran's Social Security Administration disability records, from a reported 1991 disability decision.  VA has been informed however that those records were destroyed.  See January 2016 correspondence.  The Veteran has also been notified of these records' destruction.

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist in the development of his case and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   The threshold for allowance of a claim is not lowered however; and there is no presumption, either in favor of or against the claimant.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare, 1 Vet. App. 365; Cromer, 19 Vet. App. at 217-18.  

I.  Back Condition

The Veteran underwent a VA examination in March 2015 which assessed him with chronic lumbar strain with degenerative disc disease, satisfying the requirement of a current disability.   

As noted above, there are no service treatment records or personnel records available for review.  However, the Veteran's certificate of discharge from active duty notes not meeting medical fitness standards at the time of induction as his reason for separation.  This would indicate some sort of injury or disease that was incurred or detected shortly after entry into service and would be consistent with the Veteran's statements concerning his accident.  However, the Veteran has testified that his back condition was not a reason for his discharge and that he was told it would clear up shortly.  The Veteran has stated he sought treatment regularly for his back following separation and that he was frequently recommended surgery, however he has not mentioned any specific diagnosis that might have been made and no treatment records prior to 2007 have been located. 

Concerning a nexus, the March 2015 VA examiner stated that without some form of factual evidence that there was a severe back injury with ongoing and persisting back pain following separation or continuous pain to the present time, he could not find any nexus relationship between the short period of the Veteran's military service and his current degenerative disc disease, which is a manifestation of aging.  

The Board finds that even assuming the Veteran suffered an in-service back injury, that service connection is still not warranted.  In addition to the negative nexus opinion presented in March 2015, which was based on a review of the Veteran's file, a physical examination and interview of the Veteran and contains a definitive, well-reasoned conclusion, the Veteran has made conflicting statements regarding the association between his back pain and service.  In testimony and statements he has attributed both his back and finger condition to service.  However, August 2009 private treatment records show the Veteran complained of, among other things lower back pain and hand pain that he directly attributed to a July 2009 motor vehicle accident.  He related that his symptoms began immediately following the accident with the pain increasing in severity from mild to moderate.  He denied pain prior to the accident.   He was assessed with segmental dysfunction of the lumbar and thoracic spine and lumbar disc displacement.  He received chiropractic treatment for 2 months after which he reported feeling great and without pain.  The Veteran apparently was involved in another car accident in May 2011, and again reported for chiropractic care with complaints of mid and low back pain.  He was again treated for 2 months and reported significant improvement. 

Furthermore, although the Veteran has stated he was repeatedly told he needed surgery on his back, September 2007 treatment records show that the Veteran was suffering from only disc bulging and a slight vertebral misalignment and that no surgery was needed. 

Given the negative medical nexus opinion of record, the lack of any favorable medical nexus opinion, the uncertain nature of any in-service injury, the intervening injuries from car accidents and the Veteran's conflicting statements regarding his symptomatology since service, and the nearly 40 year span of time between the Veteran's injury and his claim for service connection, the preponderance of the evidence is against a finding that the Veteran's current back condition is related to his military service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Right Index Finger

The Veteran has stated he has a right index finger disability resultant from the same in-service log lifting accident mentioned above.  The Veteran has stated that he has been unable to flex his finger since then and that it is painful in cold weather.  

Available private and VA treatment records going back to 2007 do not show any complaints, diagnosis or treatment for a right index finger condition.  A March 2015 VA examination noted the Veteran had several scars in multiple locations, some of which the examiner attributed to previous surgery.  X-rays showed no bone abnormality of the index finger.  The examiner found that the Veteran did have a functional disability based on a lack of active flexion in the index finger, which he assessed as residuals of a laceration, status post free tendon graft.  As such, the Board finds that a current disability exists.

As noted above, there are no service treatment records that could provide insight as to the nature of the Veteran's finger condition before and during service or any incident therein.  However, the Veteran stated in his claim for service connection that he was seeking benefits for his right index finger "due to aggravation," implying that he underwent a worsening of a preexisting condition during service.  He also stated "when I went into the service I could move my finger but after the surgery that the Army did on it I cannot bend my finger at all now."  December 2011 and subsequent private treatment records indicate that the Veteran reported undergoing a hand tendon cut graft to his right index finger in 1968, prior to his entry into service.  

Concerning a nexus, the March 2013 examination report states that the Veteran did undergo a right index finger tendon graft based on current scarring and that the Veteran's current deficit in active flexion is resultant from this procedure.  Based on the Veteran's lay statements that this surgery occurred during service, the examiner concluded that the current status and diagnosis of the right index finger condition is a direct result of the injury sustained during service.

Nonetheless, the Board finds that service connection is not warranted for the Veteran's index finger disability.  While an examiner has suggested that the Veteran's finger condition is related to a previous tendon graft surgery, there is no evidence of record besides the Veteran's statements that this surgery occurred during service.  Of great significance is the Veteran's initial claim that purported to base service connection for his finger on aggravation, and private treatment records wherein he indicated that this surgery occurred prior to service.  Given the conflicting evidence and lack of corroboration when considering either theory of entitlement, the Board finds that the probative and persuasive evidence weighs against the Veteran's claim.  

Based on the inconsistencies noted with the Veteran's index finger claim above and the fact that he reported his surgery occurred before service in private medical records, the Board does not find the Veteran's statements of sufficiently credibility to warrant service connection without corroborating evidence, as both the elements of in-service injury and nexus are based almost entirely on the Veteran's statements.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board may assign more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Taken along with the uncertain nature of any in-service injury, the intervening injuries from car accidents, the lack of complaints, diagnosis or treatment in the Veteran's treatment records back to 2007 and the nearly 40 year span of time between the Veteran's service and his claim for service connection, the preponderance of the evidence is against a finding that the Veteran's current index finger disability is due to or aggravated by his military service.  Accordingly, service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The claim is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for right index finger disorder is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


